DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 and 21-24 are pending in the application. Claim 1 is currently amended. Claims 17-20 have been canceled. No new claims are currently added.

Response to Arguments
With regards to the Applicants’ Remarks dated August 25, 2022:
Regarding the rejection of claims 1, 3-16, and 21-24 under 35 U.S.C. 102(a)(2) and claim 2 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue with respect to claim 1 that “Merwaday does not disclose or suggest any information regarding “a multi-device context store comprising context information obtained from multiple electronic devices,” nor that a “condition was satisfied based on the attribute of the multi-device context store,” as recited in independent claim 1. Instead, Merwaday discloses synchronization frames that include start and end durations and periodicity”. Examiner disagrees and maintains that Merwaday teaches all the elements that it was relied on to teach for the reasons explained in the Office action. Applicants failed to explain how the claimed condition associated with attribute are patentably distinct from synchronization frames in Merwaday that include start and end durations and periodicity. Absent such explanation, Applicant’s argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to dependent claim 4, Applicants generally argue that “nowhere in the cited paragraphs is there any mention of the synchronization request frames including any specified “code block to be conditionally executed,” let alone “a code block to be conditionally executed upon occurrence of the condition,” as recited in dependent claim 4”. Examiner disagrees. Merwaday is directed to a computer-implemented technique for managing inter-vehicle communication (abstract). Therefore, it is inherent that Merwaday would have code blocks that are executed. Merwaday also teaches that execution is performed conditionally based upon occurrence of the event, i.e. a dead zone (par. [0052], Fig. 4). 
As to dependent claim 5, Applicants generally argue that “nowhere in the cited paragraphs is there any mention of any “compound predicate that includes multiple conditions or code blocks,” a recited in dependent claim 5”. Examiner disagrees. Merwaday is directed to a computer-implemented technique for managing inter-vehicle communication (abstract). Therefore, it is inherent that Merwaday would have multiple code blocks that are executed. It is also clear from Figure 5B that synchronization request contains multiple elements, i.e., “conditions”.
As to dependent claim 16, Applicants argue that “there is no express or inherent disclosure in Merwaday that the broadcast synchronization frames include “an updated attribute of the multi-device context store,” as recited in dependent claim 16. The Office Action hasn’t established how Merwaday expressly or inherently discloses a “multi-device context store” let alone that "the notice from the second electronic device that the condition was satisfied is includes an updated attribute of the multi-device context store,” as recited in dependent claim 16”. Examiner disagrees. It is noted that the “multi-device context store” is not part of the claimed element, but merely “associated with” an attribute. Applicants failed to explain what “attribute of a multi-device context store” entails. Under the BRI, “attribute of a multi-device context store” is interpreted as an attribute associated with a multi-device context store, which can be any entity capable of storing data. It is noted that “multi-device context” is deemed to be a nametag of this “store” and does not actually reflect what is stored. Applicants are advised to provide further specificity as to what this store is and how it is incorporated into performance of any of the claimed steps beyond mere “of” such that it can be accorded full patentable weight. 
As to independent claims 21 and 23, Applicants generally allege that Merwaday fails to teach certain claimed features. However, Applicants failed to explain how the claimed condition associated with attribute are patentably distinct from synchronization frames in Merwaday that include start and end durations and periodicity. Absent such explanation, Applicant’s argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the rejection is maintained.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what entity is “comprising context information obtained from multiple electronic devices”. In particular, it is unclear whether the reference is being made to a condition associated with an attribute or a multi-device context store. If reference is made to the multi-context store, it is further unclear how this context information is utilized for any purpose in the claim. As currently claimed, “context information obtained from multiple electronic device” appears to be a mere descriptive material that is not accorded full patentable weight. 
Dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-16, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merwaday et al. (US 2019/0053178 A1).
As to claim 1, Merwaday teaches a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:
constructing a predicate on a first electronic device, wherein the predicate includes a condition associated with an attribute of a multi-device context store [context store 216] [creating a synchronization request frame that specifies synch duration and periodicity when it is determined from the context that vehicle is approaching a dead zone] (par. [0036], [0047]-[0051], Fig. 5B);
transmitting the predicate to a second electronic device [receiving the synchronization request frame at another vehicle] (par. [0052], Fig. 4);
receiving a notice from the second electronic device that the condition was satisfied based on the attribute of the multi-device context store [broadcasting synchronization frames when synch start duration and synch end duration are satisfied] (par. [0052], step 445); and 
performing an action on the first electronic device in response to the notice [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

	As to claim 3, Merwaday teaches that the predicate is associated with a set of remote devices to which the predicate is to be transmitted (Fig. 1D, 1E, par. [0053]).

As to claim 4, Merwaday teaches that the predicate additionally includes a code block to be conditionally executed upon occurrence of the condition (par. [0047]-[0051]).

As to claim 5, Merwaday teaches that the predicate is a compound predicate that includes multiple conditions or code blocks (par. [0047]-[0051], Fig .5B).

As to claim 6, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with the first electronic device (par. [0046]-[0051]).

As to claim 7, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with the second electronic device (par. [0046]-[0051]).

As to claim 8, Merwaday teaches that the attribute of the multi-device context store is a context attribute associated with a third electronic device (par. [0046]-[0051]).

As to claim 9, Merwaday teaches that the condition can include a key path that specifies a context attribute and an identifier for the device for which the context is to be monitored (par. [0047]-[0051], Fig .5B).

As to claim 10, Merwaday teaches that devices to which the predicate is to be transmitted differs from the devices specified by the key path (par. [0047]-[0051], Fig .5B).

As to claim 11, Merwaday teaches that the notice from the second electronic device that the condition was satisfied includes a snapshot of changes to the context of the second electronic device (par. [0039]-[0043]).

As to claim 12, Merwaday teaches that the first electronic device is to perform an action in response to a change in the snapshot [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 13, Merwaday teaches that the action includes to execute a code block or callback on the first electronic device [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 14, Merwaday teaches that to execute a code block or callback on the first electronic device includes to determine whether to wake one of the one or more processors from a low-power state (par. [0032], [0072], [0080]).

As to claim 15, Merwaday teaches that the notice from the second electronic device that the condition was satisfied is received via a wireless network advertisement broadcast by the second electronic device (par. [0028], [0031], [0064]).

As to claim 16, Merwaday teaches that the notice from the second electronic device that the condition was satisfied is includes an updated attribute of the multi-device context store (par. [0052]-[0054]).

As to claim 21, Merwaday teaches a method comprising: 
constructing a predicate on a first electronic device, wherein the predicate includes a condition associated with an attribute of a multi-device context store [context store 216] [creating a synchronization request frame that specifies synch duration and periodicity when it is determined from the context that vehicle is approaching a dead zone] (par. [0036], [0047]-[0051], Fig. 5B);
transmitting the predicate to a second electronic device [receiving the synchronization request frame at another vehicle] (par. [0052], Fig. 4);
receiving a notice from the second electronic device that the condition was satisfied [broadcasting synchronization frames when synch start duration and synch end duration are satisfied] (par. [0052], step 445); and 
performing an action on the first electronic device in response to the notice [using synch frames to synchronize communication with other devices] (par. [0052], [0054], step 455).

As to claim 22, Merwaday teaches that the predicate additionally includes a code block to be conditionally executed upon occurrence of the condition (par. [0047]-[0051]).

	As to claim 23, Merwaday teaches an electronic device (Fig. 7) comprising:
	a memory (Fig. 7); and at least one processor (Fig. 7) configured to perform the functionality as discussed per claim 21 above.

	As to claim 24, Merwaday teaches all the elements as discussed per claim 22 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Merwaday et al. in view of Lindner et al. (US 2015/0189661 A1).
As to claim 2, Merwaday teaches all the elements except that the predicate is transmitted to the second electronic device by transmitting the predicate to a daemon on the first electronic device associated with the multi-device context store and transmitting the predicate to the second electronic device via the daemon.
Lindner is directed to communication between mobile devices (abstract). In particular, Lindner teaches a daemon that runs as a background process, rather than being under the direct control of an interactive user of the mobile communication device and is utilized for communication with other devices in the network (par. [0036]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Merwaday by transmitting the predicate to a daemon on the first electronic device associated with the multi-device context store and transmitting the predicate to the second electronic device via the daemon in order to rely on a background process for transmission of synch request frame thus, freeing the user from direct control, as what a daemon was typically used for in applicable art before the effective filing date of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442